Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/653,474 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,267,610. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a pallet with a top deck connected to a bottom deck via support blocks. Both claims recite the support block with an inner wall, an outer wall, and a plurality of ribs and tabs extending from walls or ribs upward and downward. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,579,686 to Pigott in view of 5,791,261 to John. Pigott teaches a pallet composed of a top deck (100) spaced apart (for receiving a lifting member) from a bottom deck (20) via a plurality of spaced apparat support blocks (11). The top deck is composed of spaced apart upper (122) and lower (121) surfaces with the lower surface having a plurality of top deck tab openings (17) with flanges as best seen in figure 7 and 8. Each support block is composed of an inner circular wall (220) surrounding an interior opening and an outer rectangular shaped wall (244) spaced form the inner wall via a plurality ribs (246,247). The upper surfaces of the inner wall is defined by the bottom of the slot (222). The ribs, inner wall, and outer wall have upper surfaces that are coplanar as best seen in figure 11. Extending upwards from the upper surface of the inner wall are four upper tabs (224) that each have an angled contact surface (234) with a shoulder (232) below. The contact surfaces face away from each other. Each the tabs have an upper surface that are aligned with the other tabs. The ribs, inner wall, and outer wall have lower surfaces that are coplanar as best seen in figure 14. Extending downwards from the lower surface of the inner wall are four lower tabs (226) that each have an angled contact surface (234) with a shoulder (232) above. Each the tabs have a lower surface that are aligned with the other tabs.
Pigott does not expressly disclose the inner wall being a rectangular shape. John teaches a pallet with having tabs with inclined surfaces in a square shape as seen in figure 11-14 and 19-22. At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the pallet of Pigott by making the inner wall and tabs in a square shape as shown by John as an alternative tab configuration and since it has been held that a mere change in shape of part of a device involves only routine skill in the art. See MPEP § 2144.04.
For further clarification regarding claims 5 and 17, Pigott in view of John does not expressly disclose the contact surfaces of the lower tabs facing towards each other. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Pigott in view of John by flipping the angled contact surface towards each other since It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637